Citation Nr: 1740007	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-28 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for body cysts.

2. Entitlement to a disability rating in excess of 40 percent for service-connected right lower extremity varicose veins with superficial thrombophlebitis.

3. Entitlement to a total disability rating due to individual unemployability based on service-connected disability (TDIU). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issues of entitlement to service connection for depressive disorder, a back disorder, a right hip disorder, a right knee disorder, leg cramps, blood in the urine, and a skin condition (other than body cysts), to include skin cancer, due to exposure to radiation, have been raised by the record during the October 2016 hearing, but have not been developed and adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, these discrete issues are referred to the AOJ for appropriate action in accordance with the regulations governing the filing of claims and are not a part of the current appeal.  38 C.F.R. §§ 3.150, 3.155, 19.9(b) (2016).

The issue of entitlement to service connection for body cysts is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right lower extremity varicose veins with superficial thrombophlebitis, is productive of persistent edema, stasis pigmentation or eczema and persistent ulcerations. 

2.  The Veteran secured and follows substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but not higher, for right lower extremity varicose veins with superficial thrombophlebitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.104, Diagnostic Code (DC) 7120 (2016).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



II. Increased Rating for Varicose Veins

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Pertinent regulations also provide that it is not necessary for all of the individual criteria to be present as set forth in the Rating Schedule, but that findings sufficient to identify the disability and level of impairment be considered.  38 C.F.R. § 4.21 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Under 38 C.F.R. § 4.104, diseases of the arteries and veins, DC 7120 provides the rating criteria for varicose veins where persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration is rated 60 percent. Massive board-like edema with constant pain at rest is rated 100 percent. 

Factual Background and Analysis

The Veteran's service-connected right lower extremity varicose veins with superficial thrombophlebitis are currently rated as 40 disabling. The Veteran contends that his condition has worsened. The record evidence indicates that the Veteran's varicose vein condition is productive of symptoms such as persistent edema, stasis pigmentation, persistent ulceration, chronic pain, and fatigue of the right leg that more nearly approximates symptoms contemplated by a 60 percent disability rating, but no more. 38 C.F.R. § 4.104; DC 7120.

A June 2014 artery and vein conditions VA examination confirmed the Veteran's venous varicosities, secondary to post phlebotic syndrome with recurrent deep vein thrombosis diagnosis. The Veteran has bilateral varicose veins, post phlebotic syndrome in the right leg. The Veteran reported bilateral leg swelling while standing during the day. The Veteran's symptoms included aching and fatigue in his legs after prolonged standing and scars. The Veteran reported relief with elevating both extremities and by wearing compression hosiery. The examiner noted that an October 2013 Doppler ultrasound of the right lower extremity did not reveal evidence of deep vein thrombosis (DVT). Most critically, the Veteran was informed that his venous varicosities would likely worsen over time.

In several statements and during the October 2016 hearing, the Veteran reported persistent edema when standing for a prolonged period of time. The Veteran reported chronic aching and fatigue in his right lower extremity. The Veteran contended that his leg is blackened, that he wears custom orthotics and compression hosiery, that he "limps with pain," and that his wife has to massage his leg to alleviate some of his pain. The Veteran testified that he was hospitalized for 3 severe episodes of deep vein thrombosis (DVT) - one episode was superficial, which involved increased swelling, stasis pigmentation, and blackening of his skin. In November 2016, the Veteran also submitted pictures of his right lower extremity which displayed evidence of edema, stasis pigmentation and ulcers. 
 
Upon reviewing the evidence, the Board finds that the more probative medical and competent lay evidence of record reflects that the Veteran's right lower extremity varicose veins with superficial thrombophlebitis more nearly approximates symptoms contemplated by a 60 percent disability rating for varicose veins. In so finding, the Board observes that the June 2014 artery and veins conditions examination report indicates that the Veteran complained of bilateral leg swelling, aching, and fatigue after prolong standing. The Veteran reported wearing compression hosiery and that he needs to elevate his legs in order alleviate the persistent edema and aching. The Veteran testified that his persistent edema was uncontrolled by compression hosiery and that he had darkening skin on his right lower extremity. Images of the Veteran's right lower extremity revealed edema, stasis pigmentation and ulcers. As such, massive board-like edema with constant pain at rest, which is contemplated by a 100 percent disability rating, is not demonstrated by the evidence of record.

Accordingly, the Veteran's claim for an increased rating is granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is in favor of the Veteran's claim, the doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R.  §§ 3.102, 4.3; Gilbert v. Darwin's, 1 Vet. App. at 49.

III. TDIU

The Veteran contends that he is unemployable due to his service-connected right lower extremity varicose veins with superficial thrombophlebitis. 

Where the scheduler rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Here, the Veteran is service-connected for right lower extremity varicose veins with superficial thrombophlebitis, (now) evaluated as 60 percent disabling pursuant to the present Board Order and residuals of a right ankle injury with tender scar, rated as 20 percent disabling. As such, the Veteran meets the rating criteria for a TDIU. See 38 C.F.R. §§ 4.25, 4.16(a). However, the Veteran is currently employed in a substantially gainful occupation and therefore, assignment of a TDIU is not warranted. 

The Veteran is currently employed in a substantially gainful occupation. During the October 2016 hearing, the Veteran testified that he was employed at Great Wolf Lodge as a maintenance technician, that he worked 40 hours per week, and earned $15.00 per hour. The Veteran testified that he did not have sick leave and that he reported to work late because of his varicose vein condition and lost approximately 4 to 5 hours of pay in those instances. The Veteran testified that he lost pay for missed work due to medical appointments; he has a medical appointment approximately every 29 days. The Veteran testified that his employer imposed a 12 point system and that the Veteran was charged 3 points in 4 months for missed work due to his varicose veins condition. According to the Veteran, his employer reprimanded him for responding to maintenance requests slowly. The Veteran testified that he had difficulty taking the stairs at his place of employment to respond to maintenance issues. 

The Board finds that the Veteran does not meet the criteria for a TDIU. The Veteran is currently gainfully and substantially employed. The Board acknowledges the Veteran's statements with respect to the symptoms of his disability, such as pain, swelling and ulcerations. The Board also notes the difficulties to daily living the Veteran experiences, specifically, his difficulty performing some of the physical duties required as a maintenance technician, and that by his own admission his right lower extremity has affected his functioning. The Board finds that this evidence is considered to be competent evidence within his personal experience. Andrea v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Although those reported problems in daily living and at work may reflect impaired industrial capabilities due to the service-connected right extremity varicose vein condition, they do not suggest unemployability.  Instead, as aptly indicated by the record evidence, the Veteran has secured and is following a substantially gainful occupation. 

Under these particular circumstances, the Board finds that the criteria for invoking the procedures for assignment of a TDIU, pursuant to 38 C.F.R. § 4.16, are not met, and that the claim for a TDIU must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to a 60 percent rating, but not higher, right lower extremity varicose veins with superficial thrombophlebitis is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a TDIU is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of entitlement to service connection for body cysts.

The Veteran contends that his body cysts are the result of exposure to radiation and/or chemicals while performing his military occupational specialty (MOS) as a missile facilities specialist. The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of a left chest mass that was excised in May 2010. Service treatment records (STRs) document treatment for skin conditions in: August 1975 - diagnosed with moniliasis (yeast infection), the Veteran had a rash on his leg and a inguinal rash described as a papule eruption with some scaling in the left inguinal area; and in May 1974 - diagnosed with dry skin, the Veteran's hands were peeling which was described as dry loose scales. However, the Veteran did not report or receive treatment for body cysts during service. The Veteran's November 1975 separation examination report did not indicate the presence of any body cysts and/or skin condition. The Veteran endorsed "no" for the presence of a tumor, growth, cyst, cancer, or skin disease on the separation examination report of medical history.  

A March 1988 VA treatment record documents a complaint of a golf ball sized bulge in the Veteran's mid lower left leg, medial side. The Veteran reportedly applied ice to the bulge and it resolved. During a December 2009 VA examination, the Veteran reported a lump/cyst on his left forearm. The Veteran claimed that the lumps on his body developed in 2001. A skin assessment was normal with no evidence of wounds, pressure ulcers, or other skin problems. The Veteran's skin turgor was within normal limits. 

The Veteran contends in several statements and testified during the October 2016 hearing that his MOS exposed him to radiation and chemicals while working around Titan missiles "24 hours a day," which caused cysts to form on his entire body. The Veteran contends that the body cysts are growing and testified that he had a cancerous cyst on his nose and had a cyst excised from his back.  As such, the Board finds that a medical examination and opinion is necessary to clarify whether there is a relationship between the Veteran's claimed body cysts and his military service.

With respect to the need for a medical examination and opinion, the Board notes that STRs do not reflect that the Veteran was treated for or diagnosed with body cysts. However, post-service treatment reports indicate a December 2009 complaint of a cyst/tumor in his left forearm and the May 2010 left chest mass excision. The Veteran also testified that he had a "cancer on his nose" and that a cyst was excised from his back since separation from military service. The Board recognizes that the Veteran contends that he has suffered from body cysts since service. Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  Because neither has of yet been provided, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for development to verify the Veteran's account of having been exposed to radiation and chemicals while working in his MOS as a missile facilities specialist.  In this regard, the Veteran's entire service personnel file should be secured, to include all available information regarding the locations as well as the circumstances of his duty assignments and responsibilities he claims to have received.  If any pertinent records are unavailable, or the search for such records otherwise yields negative results, it should be so documented in the claims file, along with an explanation for the negative results (e.g., record unavailability).

2.  Ask the Veteran to provide a release for relevant records of treatment from his private care provider or facility where treatment was reportedly obtained, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA Medical Centers in Cheyenne, Detroit, Iron Mountain, Puget Sound, Saginaw and Traverse City since July 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA skin conditions examination by an appropriate examiner.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies deem appropriated should be performed; all clinical findings should be reported in detail; and a written interpretation of all tests and studies performed should be associated with the examination report.

The examiner should clearly identify all current conditions of the skin, specifically growths, cysts and/or tumors (benign or malignant) on the Veteran's body.  The examiner is asked to state the diagnosis for any skin condition identified. 

Based on the results of the examiner and a review of the claims file, the examiner is asked to address the following question:

With respect to each such diagnosed skin condition, is it at least as likely as not (a 50 percent or greater probability) that such condition had its onset during service, or is it otherwise medically related to any injury, illness, or event that occurred during the Veteran's period of military service, to include any exposure to radiation and/or chemicals associated with his MOS as a missile facilities specialist?

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  After completing the above and any other development, as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue of entitlement to service connection for body cysts should be re-adjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


